AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty CaSe (Modified)                                                                         Page 1 of I



                                    UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA

                           United States of America                             JUDGMENT IN A CRIMINAL CASE
                                           V.                                   (For Offenses Committed On or After November I, 1987)

                                                                                Case Number: 19CR4561-MDD
                      JOSE ANTONIO VIDAL-BASA

                                                                                Elana Fog
                                                                                Defendant's Alt ney


REGISTRATION NO. 89835298                                                                                ~;-·---]

 THE DEFENDANT:
                                                                                                                  JAN O:l 2.020
 lZI pleaded guilty to count(s) 1 of Superseding Misdemeanor Information                        0
                                                                                                      _c;1_L,_\, ·······~,-;-:'r:C-~:J~iT
                                                _                                             I 00U I r1c_1-'.,·J '-   .: . , , I C' L .· ,'_!FOflNIA
 D was found guilty to count(s)                                                               !.§.:::_____ ·--~--- .........            _'cEP\JlY
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                    Nature of Offense                                                                     Count Number(s)
8:1325                             IMPROPER ENTRY BY AN ALIEN (Misdemeanor)                                               1


 D The defendant has been found not guilty on count(s)
 £] Count(s)            Felony Infonnation                               -------------------
                                                                                 is dismissed on the motion of the United States.

                                             IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                                                  TIME SERVED
 lZI Assessment: $10.00 waived lZI Fine: NO FINE
 lZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.        ·


      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days

of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.
                                                               January 2, 2020
                                                               Date of Imposition of Sentence



                                                                           HONORABLE MITCHELL D. EMBIN
                                                                           UNITED STATES MAGISTRATE JUDGE
